OPINION — AG — ** FINANCIAL RESPONSIBILITY — ESTATE BOND ** WHERE THE COMMISSIONER OF PUBLIC SAFETY HAS ACCEPTED, AS " SECURITY " UNDER 47 Ohio St. 505 [47-505], RAHTER THAN AS " PROOF OF FINANCIAL RESPONSIBILITY " UNDER 47 Ohio St. 524 [47-524], A REAL ESTATE BOND IN WHICH A SURETY HAS LISTED CERTAIN REAL ESTATE AS BEING OWNED BY HIM, AND THE COMMISSIONER HAS FILED IN THE OFFICE OF THE COUNTY CLERK OF THE COUNTY WHERE SUCH REAL ESTATE IS LOCATED A NOTICE OF LIEN ON SUCH REAL ESTATE, BASED UPON THE BOND, HE SHOULD — AT LEAST AT THE REQUEST OF THE OWNER OF SUCH REAL ESTATE — FILE IN THE OFFICE OF THE COUNTY CLERK OF SAID COUNTY AN INSTRUMENT RECITING THAT THE NOTICE OF LIEN WAS FILED THROUGH ERROR.  (BOND, MOTOR VEHICLE INSURANCE, PROOF OF FINANCIAL RESPONSIBILITY) CITE: 47 Ohio St. 505 [47-505], 47 Ohio St. 524 [47-524], 42 Ohio St. 6 [42-6] (JAMES C. HARKIN)